DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims merit new grounds for rejection in view of U.S. Patent Application Publication No. 2016/0081747 to Thiel et al., and International Publication No. WO 02/094117 A1, to Tabatabaei et al. (previously cited).
With respect to the teachings of Bor, Applicant alleges that Bor does not teach a scanner located between a concentrator module (taught as lenses) and a depth positioning module (taught as the actuator for a z-axis control).
In the cited paragraph ¶[0034] the lenses and actuator are not pictured in the figures but are described in the text. The concentrator module lenses receive the input beam and are subsequently scanned in X-Y. Then the third dimension scanning is accomplished by an actuator in the Z-direction, whose positioning is not made explicit. Applicant appears to allege some criticality to these relative positions in the remarks on p. 16, however, the originally filed disclosure makes no such statement. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., homogenous cutting-out plane, even when blocked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the teachings of Tabatabaei, on p. 17-18 of Remarks dated 11/2/2020, Applicant alleges that the spatial light modulator (SLM) taught by Tabatabaei necessarily treats an entire surface of a defect to be treated and therefore cannot be relied upon to teach the claimed SLM that results in a pattern of impact points.
This is not found persuasive because Tabatabaei teaches that the SLM is configured for patterns of selective ablation (p. 6, lines 1-8 “in accordance with the pattern displayed at that time on the SLM device”). One example of this type of pattern configuration is an imaged defect (p. 6 lines 23-29) but it is not the only type of pattern that the SLM may be configured for masking (for example, pp. 10-11, the imaging is used to locate the cornea and ensure alignment for a different desired pattern, not a particular defect, lines 13-35).
Applicant's arguments filed 11/2/2020 with respect to the definiteness of claim 3 are persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim is directed to both the structure of the claimed apparatus and the method of its use. For example, the limitation “a spatial light modulator adapted for displaying a phase modulation set value in order to cause the producing of a phase-modulated laser single-beam” is directed to both the structure of “a spatial light modulator” and a function it performs “producing…” A suggested correction is “a spatial light modulator configured to display a phase modulation set value and produce a phase-modulated laser single-beam.” Similarly, “said phase modulation set value being calculated for distributing the energy of the phase-modulated laser single-beam in at least two impact points forming a pattern in a focal plane…each impact point generating a cavitation bubble into the human or animal tissue,” also appears to be directed to an intended result of a use of the claimed system. These latter limitations are not tied to structure for performing the function, for example, no structure is recited configured for performing said calculation and the distribution of the beam into at least two impact points is also not positively recited. With respect to the 
Further regarding claim 1, “said shaping means” in line 8 lacks antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bor et al. (U.S. Patent Application Publication No. 2010/0133246,) hereinafter referred to as Bor; in view of Tabatabaei et al. (International Publication No. WO 02/094117 A1,) hereinafter referred to as Tabatabaei; further in view of Thiel et al. (U.S. Patent Application Publication No. 2016/0081747,) hereinafter referred to as Thiel.
Regarding claim 1, Bor teaches an apparatus configured to cut a human or animal tissue, (¶[0031]), wherein said apparatus includes: 
a femtosecond laser (laser, 14, Fig. 1) configured to send a laser beam in the form of pulses (¶[0032]) and 

 - a shaping system positioned on the trajectory of said laser beam, said shaping means adapted for displaying a phase modulation set value in order to cause the producing of a phase-modulated laser single-beam by modulating the phase of the wave front of the laser beam generated by the femtosecond laser, (optical subsystem 32/190, Fig. 1, 9-10; ¶[0059]) said phase modulation set value being calculated for distributing the energy of the phase-modulated laser in at least two impact points forming a pattern in a focal plane of said phase-modulated laser beam, (¶[0024] phase based optical subsystem), each impact point generating a cavitation bubble into the human or animal tissue (¶[0005] localized photo-disruptions are cavitation bubbles, see also ¶[0031]);
- an optical focusing system downstream from the shaping system, the optical focusing system comprising a concentrator module (focusing objective one or more lenses not shown, described in ¶[0034] included in element 20 of Fig. 1) adapted for focusing the phase-modulated laser beam in a the focal plane and a depth-positioning module (actuator of the focusing objective controls the scan in the Z-axis included in element 32) adapted for displacing the focal plane into a plurality of cutting-out planes (¶¶[0024-0025] plurality of cutting planes), 
- a sweeping optical scanner positioned between the concentrator module and the depth-positioning module, said sweeping optical scanner being configured to 
Bor does not teach a spatial light modulator for creating a phase-modulated single-beam laser beam for the creation of the pattern of impact points. Bor also fails to make explicit the position of the scanner as between the concentrator module and the depth-positioning module. In the cited paragraph ¶[0034] the lenses and actuator are not pictured in the figures but are described in the text. The concentrator module lenses receive the input beam and are subsequently scanned in X-Y. Then the third dimension scanning is accomplished by an actuator in the Z-direction, whose positioning is not made explicit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical scanner of Bor to be specifically between the concentrator module, and the depth-positioning module, because each of the elements are known, there is a finite number of solutions as to the order of three optical elements, and one of ordinary skill in the art would have enjoyed a reasonable expectation of success in modifying the device of Bor to rearrange the scanning mirrors, lenses, and actuator. It has also been held that rearrangement of known parts is an obvious matter of design choice In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Attention is brought to the Tabatabaei reference, which teaches a laser system for eye surgery (p. 1, lines 11-12) comprising a spatial light modulator, the control unit being programmed for controlling the spatial light modulator by emission of at least one control signal, each control signal causing display on the spatial light modulator of a phase mask forming a modulation set value (p. 10, lines 24-35).

Bor and Tabatabaei do not teach specifically arranging for constructive phase interference in energy comprising a single beam. It appears to be an achieved result of the combination of Bor and Tabatabaei but for the purposes of compact prosecution, attention is brought to the Thiel reference, which teaches a method of energy delivery (including tissue ablation lasers ¶[0091]) by arranging for constructive phase interference for energy comprising a single beam (¶[0117]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the laser treatment of Bor and Tabatabaei to include phase interference control, as taught by Thiel, because Thiel teaches increased energy intensity, and precise control (Thiel ¶[0117]).
Regarding claim 2, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 1.
Bor further comprises a control unit of the optical scanner configured to control the displacement of the pattern along a displacement path comprising at least one segment in the focal plane (¶[0037]).
Regarding claim 3, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.

Regarding claim 4, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is adapted to control the displacement of the pattern along a displacement path comprising a plurality of segments, the distance between two adjacent segments of the displacement path being greater than the dimension of the pattern along an axis perpendicular to the plurality of segments (Fig. 8, ¶[0057] each spot-to-spot distance is 7um in one axis and 14um between “lines”).
Regarding claim 5, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the displacement of the pattern along a displacement path comprising a plurality of parallel segments, the distance between two neighboring segments of the displacement path being constant and less than or equal to 3N times the diameter of an impact point, where N corresponds to the number of impact points of the pattern (¶[0057], Fig. 8, each distance between lines is clearly less than 3*diameter*(number of points) which meets the requirement of the claim).
Regarding claim 6, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.

Regarding claim 7, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the displacement of the pattern along a notch-shaped displacement path in the focal plane (¶[0033] raster scan of lines is considered “notched” because it describes a sawtooth pattern).
Regarding claim 8, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the displacement of the pattern along a spiral-shaped displacement path in the focal plane (¶[0033]).
Regarding claim 9, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the sweeping optical scanner includes at least one optical mirror pivoting around at least two axes, the control unit being configured to control the pivoting of the mirror so as to displace the pattern along the displacement path (¶[0034]).
Regarding claim 11, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the sweeping optical scanner is configured to operate at a sweeping rate, and wherein the control unit is configured to control the activation of the femtosecond laser, the control unit being configured to activate the femtosecond laser when the sweeping rate of the optical scanner is greater than a threshold value (¶[0037] any value is a threshold value).
Regarding claim 15, Bor, as modified by Tabatabaei, and Thiel,teaches the apparatus according to claim 2.
Tabatabaei further teaches a laser system for eye surgery (p. 1, lines 11-12) comprising a spatial light modulator, the control unit being programmed for controlling the spatial light modulator by emission of at least one control signal, each control signal causing display on the spatial light modulator of a phase mask forming a modulation set value (p. 10, lines 24-35).
Regarding claim 16, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is programmed for controlling the shaping system, said control unit being adapted to send at least first and second control signals: 
- the first control signal causing modulation of the phase of the wave front of the laser beam according to a first modulation set value calculated to distribute the energy of the laser beam into a plurality of first impact points in the focal plane of the shaping system, the first impact points constituting a first pattern (Fig.8, ¶[0057] each spot-to-
- the second control signal causing modulation of the phase of the wave front of the laser beam according to a second modulation set value calculated to distribute the energy of the laser beam into a plurality of second impact points in the focal plane of the shaping system, the second impact points constituting a second pattern different to the first pattern  (Fig.8, ¶[0057] each spot-to-spot distance is 7um in one axis and 14um between “lines” any subsection of these lines may be considered a second pattern, differing by location and time. It’s further noted that no “adjacency” or “neighboring” spatial relationships are cited in these patterns, so any subset of the raster pattern may be considered points in each of the first and second patterns).
Regarding claim 17, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 16.
Tabatabaei further teaches wherein the modulation set value is a phase mask calculated by using an iterative algorithm based on the Fourier transform (p. 10, lines 24-35).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bor et al. (U.S. Patent Application Publication No. 2010/0133246,) hereinafter referred to as Bor; in view of Tabatabaei et al. (International Publication No. WO 02/094117 A1,) hereinafter referred to as Tabatabaei; in view of Thiel et al. (U.S. Patent Application Publication No. 2016/0081747,) hereinafter referred to as Thiel; in view of Fu et al. (U.S. Patent Application Publication No. 2016/0374857,) hereinafter referred to as Fu.
Regarding claim 10, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor does not teach at least one Dove prism positioned between the shaping system and the sweeping optical scanner
Attention is brought to the Fu reference, which teaches an eye surgery laser system comprising at least one Dove prism positioned between the shaping system and the sweeping optical scanner (¶[0051]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the optical subsystem of Bor to include a Dove prism, as taught by Fu, because Fu teaches that a scan line rotator, (such as the Dove prism) allows for scan coverage over a larger area (Fu ¶[0055]) and that they are cost-effective, compact, and lightweight (Fu, ¶[0102]).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bor et al. (U.S. Patent Application Publication No. 2010/0133246,) hereinafter referred to as Bor; in view of Tabatabaei et al. (International Publication No. WO 02/094117 A1,) hereinafter referred to as Tabatabaei; in view of Thiel et al. (U.S. Patent Application Publication No. 2016/0081747,) hereinafter referred to as Thiel; in view of Islam (U.S. Patent Application Publication No. 2015/02050542,) hereinafter referred to as Islam.
Regarding claim 12, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 1.
Bor does not teach the apparatus further comprising a filter.
Attention is brought to the Islam reference, which teaches a laser system comprising a filter arranged downstream of the shaping system to block parasite energy generated at the center of the shaping system (¶[0103]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the laser eye apparatus of Bor to include a filter for removing parasite energy, as taught by Islam, because Islam teaches that blocking amplified spontaneous emission (ASE) improves system efficiency, and protects the system from back-reflection damage (Islam ¶[0103]).
Regarding claim 13, Bor, as modified by Tabatabaei, Thiel, and Islam, teaches the apparatus according to claim 12.
Islam further teaches wherein the filter comprises a plate including: 
- a zone opaque to laser radiation arranged at the center of the plate (Applicant doesn’t claim what range of wavelengths the zone should be opaque to, the band-pass filter in ¶[0109] is opaque to undesired wavelengths of laser light in a central portion), and  
- a zone transparent to laser radiation extending to the periphery of the opaque zone (Applicant doesn’t claim what range of wavelengths the zone should be transparent to, the band-pass filter in ¶[0109] is transparent to desired wavelengths of laser light in an outer portion).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.L.S/Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792